Case 1:19-mc-23253-KMW Document 9 Entered on FLSD Docket 10/04/2019 Page 1 of 1

                                                                                          Ft      --                   .
                                                                                          'cILc ..>
                                                                                          1       .ë
                                                                                                   -.
                                                                                                    Y. ..        w     D .r.
                                                                                                                           a.t
                                                                                          1
                                                                                          1         w
                               trxrrEp sTwrssolsTm c'r cotra r                                    0CT 2j 2218
                               so u 'r> lkx plsrr c'r oF FLOM                   A
                                                                                                   ANGELAE.NOBLE
                                                                                                  cl-EnK U.s.Dls'
                                                                                                                tCT:
                                  case N o,       $% O C-%- 'SN.f-.1
                                                   .
                                                                                                  S.0.OFFG .-MIAMI
                                                                                                            '
                                                                                                            $;



                               CLERK 'SNOTICE OF FEO G DEW CK N CY


   n eClerk'sOfficehas'recefvedthedocumentls)s'
                                              ubmittedintheabovereferencede'ase'n e
   :ocurnentts):onotcomply withthe requirement ofthe LocaiRules'CM/ECF Admlpîstrative
   Pmcedures,orthe Federal Rules.The Joaum ents have been araepted for fîïing; however,
   please note the desciencîes noted below .
                                                                            ç


                 Documentls)werefifed conventionallythatshould havebeensled electronically
                 (CW ECFAdminMtratàveProcedures).
                   ocumentts)missîng requkredsïgnaturets).(Fed.R.CiV.P.11(a);Fed.R.Cr.P 494d)).
                 T rapslati
                          on notprovided fordocum entsewe en in foreign yangéage
       .
     '.' '       (CW ECF Administrative Proceduresl..
           ''civîlCoversheetnotffjed pursuantto LocalRule 3.3,

                 Motionfo7Appeam nce ProHac Vicewasnotfiled with thqrequiredfee ofT
             .
                 ($75.00perattomeypercase),pursuantto SpecialRulesGoveming theAdmission
                 and PrécticpofAtorneys,LocalRule4(b).Pleasesubmittherequiredfee.
                 Casewas notflied with requiredfilingfeeof$            (civil= ses:$350,OO;
                 memocases:$4.  5,po;habeascases'   .$5.0D)puf
                                                             -suantto28U.S.C.51914 (a),andthe
                 CM/ECFAdminfstrative Proèedures.,Summonslez)k647/nolbe issued I-   mà?the f7àlg fee
                 /    id oran ordergranà/ng the'Apprdabbn fo Proceed /n Form a Palzpel
                                                                                     -/s /e ontersd.
                  a pa                                         )



    Date;                tq-
                           tAkh
                                                               .        .           v '
                                                               A ngela E.Noble
                                                        CourtAdm inis ator'C lerk ofCourt


                                                    '(
                                                   ,-
                                                     H,
                                                      jr:          j ,
                                                                    D eputy C lark
                                                                                           Revised J'
                                                                                                    anuary2013
